Case: 12-1293    Document: 21     Page: 1   Filed: 01/31/2013




          NOTE: This order is nonprecedential.


   mlniteb ~tates' <!Court of ~peaIs'
        for tbe jfeberaI <!Circuit

                 DEERE & COMPANY,
                  Plaintiff-Appellant,
                            v.
                   BUSH HOG, LLC,
                   Defendant-Appellee,
                           AND

         GREAT PLAINS MANUFACTURING
                INCORPORATED,
                Defendant-Appellee.


                        2012-1293


   Appeal from the United States District Court for the
Southern District of Iowa in case no. 09-CV-0095, Senior
Judge Charles R. Wolle.


                      ON MOTION


                        ORDER
    The parties jointly move to dismiss this appeal.
    Upon consideration thereof,
Case: 12-1293      Document: 21     Page: 2     Filed: 01/31/2013




DEERE & COMPANY v. BUSH HOG, LLC                             2


      IT Is ORDERED THAT:
      (1) The motion is granted. The appeal is dismissed.
      (2) Each side shall bear its own costs.
                                      FOR THE COURT


                                       /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk
s21
Issued As A Mandate:        JAN 3 1 2013